 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-179 MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           ORDER
14   ENELIDA GARCIA ACEVEDO, and                          DATE: January 31, 2020
     STEPHANI ANN TORRES,                                 TIME: 10:00 a.m.
15                                                        COURT: Hon. Morrison C. England, Jr.
                                   Defendants.
16

17
                                                 STIPULATION
18
            1.       By previous order, this matter was set for status on January 31, 2020. The Court later, by
19
     its own motion, ordered the status conference to be continued to January 23, 2020, and then later, to
20
     June 4, 2020.
21
            2.       By this stipulation, defendants to exclude time between January 31, 2020, and June 4,
22
     2020, under Local Code T4.
23
            3.       The parties agree and stipulate, and request that the Court find the following:
24
                     a)     The government has represented that the discovery associated with this case
25
            includes investigative reports and other information. All of this discovery has been either
26
            produced directly to counsel and/or made available for inspection and copying. Additional
27
            discovery—telephone records—was recently provided, upon request by defendant Acevedo.
28

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        Defendant Acevedo has also requested further discovery, which the government is currently

 2        attempting to obtain.

 3               b)      Counsel for defendants desire additional time to consult with their respective

 4        clients, and conduct further investigation bearing on trial and/or plea strategy.

 5               c)      Counsel for defendants believe that failure to grant the above-requested

 6        continuance would deny them the reasonable time necessary for effective preparation, taking into

 7        account the exercise of due diligence.

 8               d)      The government does not object to the continuance.

 9               e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of January 31, 2020 to June 4, 2020,

14        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

15        because it results from a continuance granted by the Court at defendant’s request on the basis of

16        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

17        of the public and the defendant in a speedy trial.

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: February 6, 2020                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ PAUL HEMESATH
 8                                                           PAUL HEMESATH
                                                             Assistant United States Attorney
 9
10
     Dated: Februaryp 7, 2020                                /s/ MIA CRAGER
11                                                           MIA CRAGER
                                                             Counsel for Defendant
12                                                           ENELIDA GARCIA ACEVEDO
13
     Dated: February 8, 2020                                 /s/ DANIEL OLSEN
14                                                           DANIEL OLSEN
                                                             Counsel for Defendant
15                                                           STEPHANI ANN TORRES
16

17                                                   ORDER
18          IT IS SO ORDERED.
19 Dated: February 11, 2020

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
